EXHIBIT 10.2


PVH CORP.
LONG-TERM INCENTIVE PLAN
(As Amended and Restated Effective May 2, 2013)
 
1. Purpose.  The purposes of the Plan are to induce executive officers (as
defined in the Exchange Act) of the Company to remain in the employ of the
Company and its Subsidiaries and to provide such persons with additional
incentive to promote the success of the business of the Company and its
Subsidiaries.
 
2. Definitions.
 
(a) Defined Terms.  The following words as used in the Plan shall have the
meanings ascribed to each below.
 
“Award” means a benefit payable under the Plan, as provided herein.
 
“Board” means the Board of Directors of the Company.
 
“Cause” means, with respect to any Participant, the definition of “cause” as
contained in the Participant’s employment agreement as then in effect or, if no
such agreement or definition exists, “Cause” shall mean:
 
(1) gross negligence or willful misconduct, as the case may be, in the
performance of the material responsibilities of the Participant’s office or
position, which results in material economic harm to the Company or its
affiliates or in material reputational harm causing demonstrable injury to the
Company or its affiliates;
 
(2) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company or any affiliate (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Participant by the Board or the Company that specifically identifies the manner
in which the Board or the Company believes that the Participant has not
substantially performed the Participant’s duties, and the Participant has not
cured such failure to the reasonable satisfaction of the Board or the Company
within 20 days following the Participant’s receipt of such written demand;
 
(3) the Participant is convicted of, or pleads guilty or nolo contendere to, a
felony within the meaning of U.S. Federal, state or local law (other than a
traffic violation);
 
(4) the Participant having willfully divulged, furnished or made accessible to
anyone other than the Company, its directors, officers, employees, auditors and
legal advisors, otherwise than in the ordinary course of business, any
Confidential Information; or
 
(5) any act or failure to act by the Participant, which, under the provisions of
applicable law, disqualifies the Participant from acting in any or all
capacities in which the Participant is then acting for the Company.
 
For purposes of this provision, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or the Chief
Executive Officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company.
 
“Change in Control” means the first to occur of the following events:
 
(1) Any Person, other than a Person who as of the date the Plan is first
approved by the Board is the owner of at least 8% of the combined voting power
of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”), becomes (A) a “beneficial owner,” as such term is used in Rule
13d-3 of the Exchange Act, of at least one-quarter but less than one-half of the
Outstanding Company Voting Securities, unless such acquisition has been approved
within 30 days thereafter by at least a majority of the Incumbent Board (as
defined in clause (2) below taking into account the provisos), or (B) a
“beneficial owner,” as such term is used in Rule 13d-3 of the Exchange Act, of
at least one-half of the Outstanding Company Voting Securities; provided,
however, that, for purposes of this definition, the following acquisitions shall
not constitute a Change in Control: (I) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (II) any acquisition by the Company, (III) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any of its affiliates, or (IV) any acquisition pursuant to a
transaction which complies with clauses (A), (B) and (C) of paragraph 3 of this
definition; or
 
(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to when
the Plan is first approved by the Board whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;
 
(3) Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
“Business Combination”), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) and the Outstanding Company
Voting Securities, immediately prior to such Business Combination, beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Business Combination or the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination,
whichever occurs first; or
 
(4) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Committee” means the Compensation Committee of the Board or such other
committee of the Board that the Board shall designate from time to time to
administer the Plan or any subcommittee thereof.
 
“Company” means PVH Corp., a Delaware corporation.
 
“Confidential Information” means any knowledge and information of any type
whatsoever of a confidential nature relating to the business of the Company,
including, without limitation, all types of trade secrets, vendor and customer
lists and information, employee lists and information, information regarding
product development, marketing plans, management organization information,
operating policies and manuals, sourcing data, performance results, business
plans, financial records, and other financial, commercial, business and
technical information.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Fiscal Year” means each fiscal year of the Company, as set forth in the
Company’s books and records.
 
“Participant” means each of the executive officers of the Company designated by
the Committee to participate in the Plan from time to time.
 
“Performance Cycle” means a three-year period commencing on the first day of a
Fiscal Year and ending on the last day of the second subsequent Fiscal Year, or
such other period (not to be less than 13 months) as may be designated by the
Committee from time to time.
 
“Performance Objective” means any of the following: earnings, earnings before
interest and taxes, earnings before interest, taxes, depreciation and
amortization, earnings per share, economic value created, market share, net
income (before or after taxes), operating income, adjusted net income after
capital charge, return on assets, return on capital (based on earnings or cash
flow), return on equity, return on investment, revenue, cash flow, operating
margin, share price, total stockholder return, total market value, and strategic
business criteria, consisting of one or more objectives based on meeting
specified market penetration goals, productivity measures, geographic business
expansion goals, cost targets, customer satisfaction or employee satisfaction
goals, goals relating to merger synergies, management of employment practices
and employee benefits, or supervision of litigation or information technology,
and goals relating to acquisitions or divestitures of Subsidiaries, affiliates
or joint ventures. The targeted level or levels of performance with respect to
such Performance Objectives may be established at such levels and on such terms
as the Committee may determine, in its discretion, on a corporate-wide basis or
with respect to one or more business units, divisions, subsidiaries, business
segments or functions, and in either in absolute terms, as a goal relative to
performance in prior periods, or relative to the performance of one or more
comparable companies or an index covering multiple companies.
 
“Person” means person as such term is used in Section 3(a)(9) and 13(d) of the
Exchange Act.
 
“Plan” means the PVH Corp. Long-Term Incentive Plan, as set forth herein and as
may be amended from time to time.
 
“Retirement” means the termination of a Participant’s employment with the
Company and all of its Subsidiaries (i) other than for Cause or by reason of his
or her death and (ii) on or after the earlier to occur of (A) the first day of
the calendar month in which his or her 65th birthday shall occur and (B) the
date on which he or she shall have attained his or her 62nd birthday and
completed five years of employment with the Company and/or any of its
Subsidiaries.
 
“Subsidiary” has the meaning ascribed to such term in Section 424(f) of the
Code.
 
(b) Interpretation.
 
(i) The definitions of terms defined herein shall apply equally to both the
singular and plural forms of the defined terms.
 
(ii) Any pronoun shall include the corresponding masculine, feminine and neuter
forms, as the context may require.
 
(iii) All references herein to Sections shall be deemed to be references to
Sections of the Plan unless the context shall otherwise require.
 
(iv) The headings of the Sections are included for convenience of reference only
and are not intended to be part of or to affect the meaning or interpretation of
the Plan.
 
3. Effective Date.  The Plan originally became effective April 21, 2005.  The
Plan’s material terms were reapproved by the Company’s stockholders effective
April 30, 2009, and the Plan was amended and restated by the Board effective
April 27, 2012. The Plan is hereby amended and restated, effective May 2, 2013,
subject to the approval of the Company’s stockholders.
 
4. Eligibility.  Participation in the Plan with respect to any Performance Cycle
shall be available only to such executive officers of the Company as may be
designated by the Committee.
 
5. Committee.  The Plan shall be administered by the Committee.  The Committee
shall consist of two or more members of the Board each of whom it is intended
would be “outside directors” within the meaning of Section 162(m)(4)(C) of the
Code.  The Committee shall be appointed annually by the Board.  The Board may,
at any time, from time to time, remove any members of the Committee, with or
without cause, appoint additional directors as members of the Committee and fill
vacancies on the Committee, however created.  A majority of the members of the
Committee shall constitute a quorum.  All determinations of the Committee shall
be made by a majority vote of its members at a meeting duly called and held.
 
6. Administration.  Subject to the express provisions of the Plan, the Committee
shall have complete authority to administer and interpret the Plan.  The
Committee shall establish the Performance Objectives for any Performance Cycle
in accordance with Section 7 hereof and determine whether such Performance
Objectives have been attained prior to the payment of any Award.  Any
determination made by the Committee under the Plan shall be final and
conclusive.  Any dispute or disagreement that may arise hereunder or as a result
of or in connection with any action taken hereunder shall be resolved by the
Committee in its sole discretion.  The Committee may employ such legal counsel,
consultants and agents (including counsel or agents who are employees of the
Company or a Subsidiary) as it may deem desirable for the administration of the
Plan and may rely upon any opinion received from any such counsel or consultant
or agent and any computation received from such consultant or agent.  The
Company shall pay all expenses incurred in the administration of the Plan,
including, without limitation, for the engagement of any counsel, consultant or
agent.  No member or former member of the Board or the Committee shall be liable
for any act, omission, interpretation, construction or determination made in
connection with the Plan, other than as a result of such individual’s willful
misconduct.
 
7. Determination of Participation, Performance Criteria and Awards.
 
(a) Participation and Performance Criteria.  The Committee shall determine who
the Participants for each Performance Cycle will be and shall select the
Performance Objective or Performance Objectives that must be satisfied in order
for a Participant to receive an Award for such Performance Cycle, within 90 days
of the commencement of such Performance Cycle.
 
(b) Performance Targets.  The Committee shall establish three or more targets
for each Performance Cycle for the Performance Objectives established by the
Committee.  The targets shall consist of at least a threshold level (below which
no Award shall be payable), a plan level and a maximum level (above which no
additional Award shall be payable).
 
(c) Award Percentages.  At the time that the Committee determines the
Participants and establishes the Performance Objectives with respect to a
Performance Cycle, it shall determine the Award payable to each Participant with
respect to such Performance Cycle if the applicable threshold, plan or maximum
target level is attained.  If a level achieved falls between two of the
specified target levels for a Performance Cycle, a Participant shall receive an
Award based on a straight line interpolation between the Awards for the two
target levels, or such other basis as the Committee shall determine at the time
the Performance Objective for the Participant is established.  The Award
represents the percentage of a Participant’s base salary on the last day of the
Performance Cycle that he or she shall be entitled to receive as an Award if
specified Performance Objective targets are attained.  Subject to the provisions
of Section 7(g), there shall be no limit to the minimum or maximum Award that
may be established for any Performance Cycle.  Awards may differ from
Participant to Participant in any Performance Cycle and a Participant’s Award
may change from year to year, but with respect to each Participant for each
Performance Cycle, the Award for attaining the maximum level of the applicable
Performance Objective shall exceed the Award for attaining the plan level (or
other specified level above the plan level) of the applicable Performance
Objective, which, in turn, shall exceed the Award for attaining the threshold
level (or other specified level above the threshold level) of the applicable
Performance Objective.  In determining the Award for each Participant, the
Committee may take into account the nature of the services rendered by such
Participant, his or her past, present and potential contribution to the Company
and its Subsidiaries, his or her seniority with the Company or any of its
Subsidiaries and such other factors as the Committee, in its discretion, shall
deem relevant.
 
(d) Termination of Employment During or After Performance Cycle.
 
(i) If a Participant’s employment terminates during a Performance Cycle for
which he or she was determined to be a Participant by reason of his or her
death, his or her estate shall receive the Award that would otherwise have been
payable to such Participant for such Performance Cycle if the plan level were
achieved, prorated to the portion of such Performance Cycle actually worked by
such Participant.
 
(ii) If a Participant’s employment terminates during a Performance Cycle for
which he or she was determined to be a Participant by reason of his or her
disability, such Participant shall receive the Award, if any, which would
otherwise been payable to such Participant for such Performance Cycle prorated
to the portion of such Performance Cycle actually worked by such Participant.
 
(iii) If a Participant’s employment terminates during a Performance Cycle by
reason of his or her Retirement or discharge without Cause or for any reason
which would constitute grounds for the Participant to voluntarily terminate his
or her employment for “good reason” under the terms of the Participant’s
employment agreement, if any, with the Company or a Subsidiary, such Participant
shall receive the Award, if any, which would otherwise have been payable to such
Participant for such Performance Cycle prorated to the portion of such
Performance Cycle actually worked by such Participant; provided, however, that
in the case of a Participant who retires or is discharged without Cause or
terminates employment for “good reason” prior to the last day of the first
Fiscal Year of a Performance Cycle, no Award shall be payable.
 
(iv) If a Participant’s employment is terminated by the Company for Cause during
a Performance Cycle for which he or she was determined to be a Participant, no
Award shall be payable.
 
(v) If a Participant’s employment terminates for any reason on or after the end
of a Performance Cycle but prior to the date of payment of an Award, such
Participant shall receive the Award, if any, which would otherwise have been
payable to such Participant for such Performance Cycle.
 
(e) Determination of Awards.  Subject to Section 8(a), the Committee shall
determine whether any targets were achieved for a Performance Cycle, which
Participants shall have earned Awards as the result thereof, and the Awards, if
any, to which such Participants are entitled, no later than 90 days subsequent
to the last day of the Performance Cycle with respect to which such Awards were
earned.  With respect to Awards intended to qualify as performance-based
compensation for purposes of Section 162(m) of the Code, the Committee must
certify in writing prior to the payment of the Award that the applicable
Performance Objective targets and any other material terms were in fact
satisfied.  Written certification for this purpose shall include, without
limitation, approved minutes of the Committee meeting in which the certification
is made.
 
(f) Change in Control.  Notwithstanding the foregoing, in the event that there
shall be a Change in Control during a Performance Cycle, each Participant for
such Performance Cycle shall be entitled to receive an Award equal to the Award
payable to such Participant if the plan level for such Performance Cycle had
been achieved prorated to the portion of such Performance Cycle actually worked
by such Participant through the date of the Change in Control.
 
(g) Absolute Maximum Award.  Notwithstanding any other provision in the Plan to
the contrary, the maximum Award that may be paid to any Participant under the
Plan in any Fiscal Year may not exceed $10,000,000.
 
(h) Unusual or Nonrecurring Events.  Unless otherwise determined by the
Committee, Performance Objective targets may be adjusted to take into account
unusual or nonrecurring events affecting the Company, a Subsidiary or a division
or business unit, or the financial statements thereof, or changes in applicable
laws, regulations or accounting principles to the extent such unusual or
nonrecurring events or changes in applicable laws, regulations or accounting
principles otherwise would result in dilution or enlargement of the Award
intended to be paid.  With respect to any Award intended to qualify as
performance-based compensation for purposes of Section 162(m) of the Code, it is
intended that such adjustment be made in such manner as will not cause the Award
to fail to qualify as performance-based compensation.
 
(i) Negative Discretion.  Notwithstanding any provision in the Plan to the
contrary, the Committee shall have the right, in its sole discretion, to reduce
or eliminate the amount of an Award earned by any Participant and to which any
such Participant is entitled under Section 7 based on individual performance or
any other factors that the Committee, in its discretion, shall deem appropriate.
 
8. Payment.
 
(a) Timing.  Payment of any Award determined under Section 7 shall be paid:
 
(i) in the case of an Award payable in accordance with Section 7(d)(i), within
30 days of the date of the Participant’s death;
 
(ii) in the case of an Award payable in accordance with Section 7(f), within 30
days of the Change in Control; or
 
(iii) in the case of Awards payable under the Plan other than an Award payable
under Section 7(d)(i) or Section 7(f), within 30 days following the Committee’s
determination and certification to performance results as set forth in Section
7(e), provided that the date of such payment shall occur no later than the 15th
day of the third month following the later of (x) the last day of the Fiscal
Year in which the Performance Cycle ends or (y) the last day of the
Participant’s taxable year in which the Performance Cycle ends, in either case,
in which the right to the Award is no longer subject to forfeiture.
 
(b) Forfeiture.
 
(i) Except as otherwise set forth in Section 7(d) or in the case of a Change in
Control, in order to remain eligible to receive an Award, a Participant must be
employed by the Company on the last day of the applicable Performance Cycle.
 
(ii) In the event of a restatement of the Company’s financial results to correct
a material error or inaccuracy resulting in whole or in part from the fraud or
intentional misconduct of a Participant, as determined by the Board or a
committee thereof, the Board or the committee:
 
(x)            will review or cause to be reviewed all Awards paid to the
Participant pursuant to the Plan on the basis of having met or exceeded
Performance Objective(s) or other measures or goals for Performance Cycles
beginning after 2008 to the extent the Awards relate, in whole or in part, to
the periods with respect to which the financial statements are restated and, if
a lesser Award or Awards would have been paid to the Participant based upon the
restated financial results, the Board or the committee may, to the extent
permitted by applicable law, recover or cause to be recovered for the benefit of
the Company the amount by which the Participant’s Award(s) for the restated
period(s) exceeded such lesser Award or Awards, plus a reasonable rate of
interest; and
 
(y)            in addition to the foregoing, to the extent permitted by
applicable law, may take or cause to be taken for the benefit of the Company
such additional action(s) deemed by the Board or committee to be appropriate
including, without limitation, cancellation of the Participant’s outstanding
Award opportunities and recovery (in whole or in part) of any additional amounts
relating to prior Awards paid to the Participant under the Plan.
 
(c) Form of Payment.  All Awards payable under the Plan, if any, shall be
payable in cash.  All amounts hereunder shall be paid solely from the general
assets of the Company.  The Company shall not maintain any separate fund to
provide any benefits hereunder, and each Participant shall be solely an
unsecured creditor of the Company with respect thereto.
 
(d) Six-Month Delay.  Notwithstanding any provision in the Plan to the contrary,
in the event any Award payable hereunder constitutes “deferred compensation”
(within the meaning of Section 409A (as defined in Section 12(d) herein)), and
such Award is payable to a Participant who is a “specified employee” (as
determined under the Company’s policy for identifying specified employees) on
the date of his or her “separation from service” (within the meaning of Section
409A), the date for payment of such Award shall be the earlier of (i) death or
(ii) the later of (x) the date that payment would otherwise be made hereunder or
(y) the first business day following the end of the sixth-month period following
the date of the Participant’s separation from service.
 
9. General Provisions of the Plan.
 
(a) Term of the Plan.  The Plan originally was effective with respect to
Performance Cycles commencing in 2005 through 2009.  The Plan as amended and
restated as of April 30, 2009, and again amended and restated effective April
26, 2012, was effective with respect to Performance Cycles commencing in 2009
through 2013. The Plan as amended and restated effective May 2, 2013 is
effective, subject to approval by the Company’s stockholders, with respect to
Performance Cycles commencing on or after 2013 and prior to the Annual Meeting
of Stockholders that occurs in 2018 and shall terminate upon the payment of all
Awards, if any, earned with respect to such Performance Cycles, unless the
holders of a majority of the shares of the Company’s Outstanding Voting
Securities present in person or by proxy at any special or annual meeting of the
stockholders of the Company occurring on or prior to the date of the 2018 Annual
Meeting of Stockholders shall approve the continuation of the Plan.
 
(b) Amendment and Termination.  Notwithstanding Section 9(a), the Board or the
Committee may at any time amend, suspend, discontinue or terminate the Plan as
it deems advisable; provided, however, that no such amendment shall be effective
without approval by the holders of a majority of the shares of the Company’s
Outstanding Voting Securities present in person or by proxy at any special or
annual meeting of the Company’s stockholders, to the extent such approval is
necessary to continue to qualify the amounts payable hereunder to “covered
employees” (within the meaning of Section 162(m) of the Code) as deductible
under Section 162(m) of the Code.
 
(c) Designation of Beneficiary.  Each Participant may designate a beneficiary or
beneficiaries (which beneficiary may be an entity other than a natural person)
to receive any payments which may be made following the Participant’s
death.  Such designation may be changed or canceled at any time without the
consent of any such beneficiary.  Any such designation, change or cancellation
must be made in a form approved by the Committee and shall not be effective
until received by the Committee.  If no beneficiary has been named, or the
designated beneficiary or beneficiaries shall have predeceased the Participant,
the beneficiary shall be the Participant’s spouse or, if no spouse survives the
Participant, the Participant’s estate.  If a Participant designates more than
one beneficiary, the rights of such beneficiaries shall be payable in equal
shares, unless the Participant has designated otherwise.
 
(d) Withholding.  Any amount payable to a Participant or a beneficiary under the
Plan shall be subject to any applicable Federal, state and local income and
employment taxes and any other amounts that the Company or a Subsidiary is
required at law to deduct and withhold from such payment.
 
10. No Right of Continued Employment.  Neither the existence nor any term of the
Plan shall be construed as conferring upon any Participant any right to continue
in the employment of the Company or any of its Subsidiaries, nor shall
participation herein for any Performance Cycle confer upon any Participant any
right to participate in the Plan with respect to any subsequent Performance
Cycle.
 
11. No Limitation on Corporate Actions.  Nothing contained in the Plan shall be
construed to prevent the Company or any Subsidiary from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on any Awards made under the
Plan.  No employee, beneficiary or other person shall have any claim against the
Company or any Subsidiary as a result of any such action.
 
12. Miscellaneous.
 
(a) Nonalienation of Benefits.  Except as expressly provided herein, no
Participant or beneficiary shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant’s interest under the
Plan.  The Company’s obligations under the Plan are not assignable or
transferable except to (i) a corporation or other entity which acquires all or
substantially all of the Company’s assets or (ii) any corporation or other
entity into which the Company may be merged or consolidated.  The provisions of
the Plan shall inure to the benefit of each Participant and the Participant’s
beneficiaries, heirs, executors, administrators or successors in interest.
 
(b) Severability.  If any provision of the Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.
 
(c) Governing Law.  The Plan shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without giving effect to the
conflict of law principles thereof.
 
(d) Section 409A.  The provisions of the Plan and any payments made herein are
intended to comply with, and should be interpreted consistent with, the
requirements of Section 409A of the Code and any related regulations or other
guidance promulgated thereunder by the U.S. Department of the Treasury or the
Internal Revenue Service (“Section 409A”).